8:18-cv-00046-RGK-PRSE Doc # 144 Filed: 09/07/21 Page 1 of 1 - Page ID # 1058




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JUSTIN GARDNER,

                  Petitioner,                           8:18CV46

      vs.
                                                         ORDER
STATE OF NEBRASKA,

                  Respondent.


       IT IS ORDERED that Petitioner’s “Petition for Permission to Appeal”
(Filing 142), construed as a motion, is denied. This matter is already pending on
appeal before the Eighth Circuit Court of Appeals.

      Dated this 7th day of September, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
